Citation Nr: 1751083	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-34 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1973 to May 1973 and January 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, in pertinent part, denied entitlement to service connection for a back condition. 

During the pendency of the appeal, in an August 2016 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for gastro-esophageal reflux disorder (GERD) and entitlement to service connection for hypertension.  As such, the claims of entitlement to service connection for GERD and hypertension will not be discussed further herein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim for service connection for a lumbar spine disability.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Board remanded the Veteran's claim for service connection for a lumbar spine disability in May 2016 to obtain and associate pertinent medical records with the Veteran's claims file, specifically a March 2003 MRI report and November 2003 VA clinic record.  The records do not appear to have been obtained and associated with the Veteran's claims file.  As such, the RO did not comply fully with the Board's remand directives.  In light of this deficiency, the Veteran's claim for service connection for a lumbar spine disability must be remanded once more to ensure proper development.  Stegall v. West, 11 Vet App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify the facility that provided treating for the claimed back condition in March 2003.  Take appropriate action based on his response.  

2.  Obtain all VA treatment records for the Veteran regarding back treatment in 2003 (and any prior time), specifically all VA clinic records and MRI reports, and then all VA medical treatment records since April 2017, and associate with the claims file.

If the AOJ is unable to secure any VA treatment records, it must notify the Veteran and his attorney and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.

3.  Review the newly associated medical records and determine if an updated VA medical opinion is needed for the claim.  

4.  Then, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's claim for service connection for a lumbar spine disability.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




